Citation Nr: 1735052	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for ulcers and, if so, whether service connection is warranted.

2.  Entitlement to service connection for non-union of the left big toe.

3.  Entitlement to service connection for nerve damage of the right hand.

4.  Entitlement to a compensable evaluation for hallux valgus with bunion and degenerative changes of the right foot.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion due to degenerative joint disease (DJD) of the right hip. 

6.  Entitlement to an initial rating in excess of 10 percent for limitation of rotation due to DJD of the right hip. 

7.  Entitlement to an initial rating in excess of 10 percent for DJD of the left hip. 
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1975 to May 1975, from January 1978 to July 1989, and from September 1989 to October 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued in May 2013, October 2014, and April 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In a May 2015 decision, the Board, in pertinent part, denied the Veteran's claims for evaluations in excess of 10 percent disabling for limitation of flexion due to DJD of the right hip and DJD of the left hip, but granted a separate 10 percent rating, but no higher, for limitation of rotation due to DJD of the right hip.  In addition, the Board denied the Veteran's claim for a compensable rating for hallux valgus with bunion and degenerative changes of the right foot.  Furthermore, in the May 2015 decision, the Board remanded, again in pertinent part, the Veteran's claim for service connection for non-union of the left big toe, as a notice of disagreement had been submitted but no statement of the case (SOC) had been issued.  

In a July 2016 Memorandum Decision, the Court of Appeals for Veteran's Claims (Court) vacated the Board's prior decision as to the issues of a denial of a compensable rating for hallux valgus with bunion and degenerative changes of the right foot and ratings in excess of 10 percent disabling for limitation of flexion due to DJD of the right hip, limitation of rotation due to DJD of the right hip, and DJD of the left hip and remanded the issues back to the Board for further adjudication.  

In June 2016 the RO issued a SOC in the Veteran's claim for service connection for non-union of the left big toe, and the Veteran filed a substantive appeal via a VA Form 9 later that month.  Furthermore, during the pendency of these appeals, the Veteran filed a petition to reopen his service connection claim for ulcers as well as a claim for service connection for nerve damage of the right hand.  The RO denied the claim in a rating decision in April 2016.  The Veteran filed a notice of disagreement in June 2016 and the RO issued a SOC in July 2016 and the Veteran filed his substantive appeal in August 2016.  Therefore, the issue of whether to reopen the Veteran's service connection claim for ulcers, and his claims for service connection for non-union of the left big toe and nerve damage of the right hand, as well as his claims for a compensable rating for hallux valgus with bunion and degenerative changes of the right foot, and ratings in excess of 10 percent for limitation of flexion and rotation due to DJD of the right hip and DJD of the left hip, are properly before the Board. 

The Board notes that additional evidence in the form of ongoing treatment records has been added to the claims file since the last adjudication of the appeal by the Agency of Original Jurisdiction (AOJ).  Upon review, they do not appear to be relevant to the issues decided below.  As such, there is no prejudice to the Veteran in proceeding at this time without initial review of such records by the AOJ in the first instance.

The issues of entitlement to service connection for nerve damage of the right hand and the reopened claim for service connection for ulcers as well as the claims for entitlement to higher initial ratings for limitation of flexion due to DJD of the right hip, limitation of rotation due to DJD of the right hip, and DJD of the left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final decision dated in August 1990 and issued in September 1990, the RO denied the Veteran's claim of entitlement to service connection for ulcers.

2.  Evidence added to the record since the last final denial in August 1990 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for ulcers.

3.  Non-union of the left big toe is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran's hallux valgus with bunion and degenerative changes of the right foot resulted in mild or moderate symptoms such that it required surgery equivalent to metatarsal head resection, without more severe manifestations that more nearly approximate a severe hallux valgus or amputation of the great toe. 


CONCLUSIONS OF LAW

1.  The August 1990 decision that denied the Veteran's claim of entitlement to service connection for ulcers is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for ulcers.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.           § 3.156 (a) (2016).

3.  The criteria for service connection for non-union of the left big toe have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a 10 percent rating, but no higher, for hallux valgus with bunion and degenerative changes of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for ulcers is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

With regard to the claim for service connection of non-union of the left big toe, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2014 letter, sent prior to the initial unfavorable decision issued in October 2014, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the claim for a compensable rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in September 2012, sent prior to the rating decision issued May 2013, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 
The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in October 2012 to determine the severity of the Veteran's Hallux valgus and October 2014 and August 2016 to determine the nature and etiology of the Veteran's claimed non-union of the left big toe.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for adjudication or rating purposes, as they pertain to the Veteran's hallux valgus and toe disabilities.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hallux valgus deformity of the right foot as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his hallux valgus deformity of right foot has worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned non compensable rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a compensable rating and no further examination is necessary.

Furthermore, with regard to the Veteran's claim for service connection non-union of the left big toe, the Board notes that the VA examiners offered etiological opinions as to the claimed disorder and based their conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.  

Finally, the Board finds that there was substantial compliance with its May 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in May 2015 directed the AOJ to provide the Veteran with a statement of the case (SOC) in regards to his claim for service connection for non-union of the left big toe.  Thereafter, the AOJ sent the Veteran a SOC adjudicating the Veteran's claim for service connection for non-union of the left big toe.  Accordingly, the Board finds that there has been substantial compliance with the May 2015 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App, 426, 430 (1994)(remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II.  Petition to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for ulcers in April 1990.  In a decision decided in August 1990 and issued in September 1990, the RO considered the Veteran's service treatment records and VA examinations.  The RO noted that the evidence failed to show the Veteran's claimed ulcers. 

The Veteran did not file a notice of disagreement with the rating decision and submitted no additional evidence within the one year appellate period.  As such, the August 1990 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for ulcers was received prior to the expiration of the appeal period stemming from the August 1990 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, in September and November 2009, January and March 2010, August 2011, and March 2016, additional service records were received by VA.  Such records include additional service treatment records and military personnel records.
The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  However, the service treatment records and military personnel records submitted by the Veteran either did not exist at the time of the August 1990 rating decision or are not relevant as they do not relate to the claimed in-service event, injury or disease.

Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment and military personnel records. 

No further communication regarding the claim of entitlement to service connection for ulcers was received until November 2014 when VA received the Veteran's petition to reopen such claim.  Evidence received since the August 1990 decision consists of the aforementioned service records, VA treatment records, Social Security Administration records, and private treatment records to include the results of a December 2015 endoscopy and accompanying internet article.  Moreover, the Veteran described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the December 2015 endoscopy results and accompanying internet article, the Board finds that the evidence received since the August 1990 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for ulcers was previously denied as the record did not show that he suffered from such.  The December 2015 endoscopy results and recommendation suggest that the Veteran may have an ulcer or ulcers.  While such did not offer an etiological opinion nor any evidence as to a possible in service incurrence, such does raise the possibility that the Veteran has a current diagnosis and therefore provides a more complete picture of the Veteran's condition.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for ulcers is reopened.

III.  Service Connection Claim 

As previously noted, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, SSA records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for non-union of the left big toe. 

The Veteran contends that his current condition of non-union of the left big toe is the result of his service or alternatively the result of his service connected arthritis of his left foot. 
Service treatment records are silent for any complaints, diagnosis or treatment for non-union of the left big toe.  A March 1975 Report of Medical Examination (RME) reflected that the Veteran suffered from pes planus.  The accompanying Report of Medical History (RMH) reflected that the Veteran reported that he was in good health and noted no history of swollen or painful joints, arthritis, bone or joint deformity, lameness, loss of toe or foot trouble.  A June 1977 RME reflected that the Veteran had normal feet.  The accompanying RMH reflected the Veteran's reports that he was in excellent health and while he noted a history of broken bones, he denied swollen or painful joints, arthritis, bone or joint deformity, lameness, loss of toe, or foot trouble.  In a December 1978 RME, the Veteran's feet were gain noted to be normal.  During the December 1978 RMH, the Veteran continued to deny swollen or painful joints, arthritis, bone or joint deformity, lameness, loss of toe, or foot trouble.  A November 1983 RME again noted that the Veteran had normal feet.  A June 1989 RME reflected that the Veteran had a bunion on his right foot.  The accompanying RMH noted that the Veteran reported a history of swollen or painful joints, broken bones, arthritis, bone or joint deformity, and foot trouble.  However, it was noted that the Veteran's painful joints were his knees, elbow and hips; that his broken bones were in his arms, hands and legs; that his bone and joint deformity were his left arm and right foot; and that his foot trouble was a bunion on his right foot.  A February 1989 report noted bilateral bunions with splaying of metatarsal heads.  A February 1990 radiology consult noted DJD in the Veteran's metatarsophalanegeal joints to include his great toes.  A February 1990 RME noted that the Veteran's feet were normal.  On the accompanying RMH, the Veteran noted a history of swollen joints, however he denied any arthritis, bone or joint deformity, lameness or loss of a toe.  He did note broken bones but explained that such were in his arms.  The remainder of the Veteran's STRs note the Veteran's reports of foot pain, but are silent as to any non-union of the left big toe. 

Post-service treatment records reflect that the Veteran reported that he underwent surgery on his feet in 1995, 1999 and in the 2000s.  The Veteran reported foot pain and numbness in his great toe as well as sensitivity to cold.  An October 2003 treatment note reflects that the Veteran had problems with his feet since his most recent surgery in April 2002 which consisted of swelling and pain.  Furthermore, the physician noted that such limited the Veteran's ability to stand for long periods of time.  The Veteran reported that he did not wear any shoe wear modifications but that he was told that he had fractured the hardware in his toe.  Upon physical examination, the examiner noted tenderness over the first TMT joint and some deviation of the left great toe.  The examiner further noted that the Veteran had limited range of motion in the MTP joint but had full range of motion in the lesser MTP joints.  X-ray evidence revealed non-union of the first TMT joint effusion and broken hardware which consisted of two 4-0 partially threaded cancellous screws.  A Physical examination in February 2005 revealed that the Veteran was able to do toe and heel walks and hop on either foot independently.  

The Veteran underwent several VA examinations in relation to his feet and toes.  A VA foot miscellaneous disability benefits questionnaire (DBQ) conducted in October 2012, included X-ray evidence which noted an attempted fusion of the left first metatarsal phalangeal joint with a persistent joint space and a fractured lateral screw and intact medial screw.  However, the examiner offered no etiological opinion.  The examiners who conducted VA examinations in October 2014 and August 2015 found that the Veteran's claimed condition, non-union of the left big toe, was less likely than not proximately due to or the result of the Veteran's service connected arthritis.  The October 2014 examiner provided the rationale that a review of the medical records showed that the Veteran had an incomplete fusion of the first left tarsometatarsal joint, and that his review revealed that such was due to hardware failure and not due to the Veteran's arthritis.  The August 2015 examiner noted that the Veteran's non-union of the left big toe was due to failed arthrodesis of the left great toe and was not caused by or permanently aggravated beyond its natural progression by left arthritis/DJD. 

The Veteran also submitted a lay statements in support of his claim.  A September 2008 statement from the Veteran, indicates his belief that all of his joint and bone problems are the result of his service.  Specifically his mounting and dismounting armored vehicles.  The Veteran reported that he was required to load and off-load ammunitions, weapons, cable repair parts, food, fuel, radios, and fire control components.  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of non-union of the left great toe, but that service connection for such condition is not warranted. 

As an initial matter, the Board notes that the Veteran does not have a diagnosis of a chronic disease as defined by VA regulations.  As such, he is not entitled to presumptive service connection, to include on the basis of continuity of symptomatology, for his claimed non-union of the left big toe.  38 U.S.C.A.          §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In regard to direct service connection, the Board notes that the Veteran's non-union of the left great toe was not diagnosed during his military service, or for many years thereafter.  As was noted above, the only foot conditions noted in the Veteran's STRs were bunions and pes planus.  The Veteran's STRs are silent for any complaints, diagnosis or treatment for non-union of the left great toe.  Furthermore, the Veteran's STRs noted no surgeries while in the service nor breaks of the Veteran's toes.  As there is no credible evidence that the Veteran was diagnosed with or exhibited symptoms of non-union of the left great toe during his military service, no examination or opinion is necessary to decide such aspect of his claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service). 

Furthermore, the contemporary medical evidence does not support a finding that the Veteran's condition began in service or support chronicity of such symptoms.  The Veteran's post-service medical record is negative for any complaints, treatment, or diagnosis of non-union of the left great toe until April 2002.  The Board acknowledges the Veteran's allegation that his foot condition began in service and continued ever since.  However, he is not competent to diagnose or speak to the etiology of a complex foot and joint condition.  As a fundamental element of direct service connection, the in-service element, is missing, the Board finds that direct service connection is not warranted.  

Therefore, what remains for the Board's consideration is whether the Veteran's current diagnosis is related to his service-connected arthritis.  The Board notes that the October 2014 and August 2015 VA examiners found that the Veteran's non-union of the left great toe was due to failed arthrodesis of the left great toe or a hardware failure, and not caused by or permanently aggravated beyond its natural progression by the Veteran's service-connected arthritis.  As the VA examiners' opinions considered all of the pertinent evidence of record, to include statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there are no contrary opinions of record. 

The Board has considered the Veteran's statements linking his current non-union of the left great toe to his military service and his service-connected arthritis.  In this regard, the Board notes the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current condition to any instance of military service or service-connected condition.  He has not demonstrated that he is an expert in determining the etiology of a foot disorder and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis and etiology of non-union of the left great toe is a complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the diagnosis of non-union of the left great toe and its etiology require knowledge of the body's inner workings with regard to the feet and joints.  Moreover, while the Veteran has noted onset of foot problems in service, to include by way of continuity of symptomatology, the evidence of record only notes issues with the Veteran's bunions and pes planus.  In the alternative, the Veteran has reported that his symptoms began as a result of his service-connected arthritis.  Regardless of the Veteran's statements with respect to symptoms, he is not competent to provide evidence as to the etiology of such symptoms.  Thus, the only competent evidence of record related to nexus are the October 2014 and August 2015 VA examiners' opinions. 

Accordingly, as the Veteran's current non-union of the left big toe is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for non-union of the left big toe, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Increased Rating Claim 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R.  § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Veteran's right foot hallux valgus with bunion and degenerative changes is rated under the diagnostic code for unilateral hallux valgus under Diagnostic Code 5280.  The Veteran is also separately rated for right and left hammertoes of the 2nd, 3rd and 4th toes which are rated as noncompensable under diagnostic code 5282, and right and left foot arthritis and degenerative joint disease rated as 10 percent disabling under Diagnostic Codes 5010-5284.
Unilateral hallux valgus warrants a 10 percent rating where it is operated with resection of metatarsal head or if severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Hammer toes warrant a noncompensable rating for single toes, and a 10 percent rating for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Other foot injuries warrant a 10 percent rating when moderate, a 20 percent rating when moderately severe, and a 30 percent rating when severe.  A 40 percent rating is warranted where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board observes that the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A.          § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that a higher rating is warranted for his hallux valgus with bunion and degenerative changes of the right foot.  The Veteran reported that he underwent multiple surgeries on his feet in 1995, 1999 and in 2002.  The Veteran's medical records reflect that the surgery in 1995 was a unionectomy on his right foot.  The Veteran reported that as a result he has "not much feeling in his feet" but that they often fall asleep and tingle. 

The October 2012 VA miscellaneous foot DBQ reflects the Veteran's complaints of lack of feeling in his feet.  The examiner noted that the Veteran had several right foot conditions to include arthritis, DJD, hallux valgus with bunion and degenerative changes.  The examiner noted that the Veteran's medical records reflected surgeries on his right foot in 1995 and on his left foot in 1999.  The examiner also noted bilateral hammertoes.  Upon physical examination the examiner noted that the Veteran had hallux valgus with mild to moderate symptoms.  Furthermore, the examiner noted that the Veteran had undergone surgery for his hallux valgus for metatarsal osteotomy/metatarsal head osteotomy (equivalent to metatarsal head resection).  The examiner found no evidence of Morton's neuroma or metatarsalgia.  The examiner noted hammer toes on both the right and left second, third, fourth and little toes.  The examiner noted bilateral hallux rigidus which resulted in mild or moderate symptoms.  The examiner found no evidence of pes cavus, malunion or nonunion of the tarsal or metatarsal bones or any other nonspecified foot injuries.  The examiner noted scars related to the Veteran's surgery, however he noted that they were not painful or unstable and the total area was not greater than 39 square cm. 

The Veteran also submitted a lay statements in support of his claim.  A September 2008 statement from the Veteran, indicates his belief that all of his joint and bone problems are the result of his service and his mounting and dismounting armored vehicles.  The Veteran reported that he was required to load and off-load ammunitions, weapons, cable repair parts, food, fuel, radios, and fire control components.  

In the instant claim, the Board notes that a compensable rating for the Veteran's service connected hallux valgus would be warranted if the record reflected that the Veteran underwent a resection of the metatarsal head, or if hallux valgus was so severe as to equate with disability that would result from amputation of the great toe.  While the record does not reflect that the Veteran's hallux valgus is so severe as to equate to an amputation of the great toe, it does reflect that the Veteran underwent an operation equivalent to resection of the metatarsal head.  The Veteran reported throughout his post-service treatment records that he underwent surgery on his right foot in 1995.  Furthermore, the October 2012 VA examiner noted that the Veteran's symptoms were mild to moderate but that he had undergone surgery for his hallux valgus in 1995 which was "metatarsal osteotomy/metatarsal head osteotomy (equivalent to metatarsal head resection)."  Therefore the Board finds that a compensable rating for the service-connected hallux valgus with bunion and degenerative changes of the right foot is warranted under Diagnostic Code 5280.  
The Board has also considered whether the Veteran is entitled to higher or separate ratings under other potentially applicable diagnostic codes.  However, there is no lay or medical evidence showing that the Veteran's service-connected hallux valgus is manifested by or more nearly approximates weak foot, claw foot, metatarsalgia, or malunion or nonunion of the tarsal or metatarsal bones in either foot.  As such, consideration of Diagnostic Codes 5277, 5278, 5279 and 5283 are inapplicable.  The Board also notes that the Veteran is already in receipt of separate ratings for bilateral hammertoes and arthtirits/degenerative joint disease under Diagnostic Codes 5282 and 5284.

The Board has also considered the Veteran's service-connected hallux valgus under the diagnostic criteria for other foot injuries.  In this case, this disability manifested as numbness and inability to stand for long periods of time.  The Board finds that the Veteran's symptomatology results in at most moderate functional loss consistent with a 10 percent rating, but no higher.  However, as previously noted the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 5284 for his arthritis and degenerative joint disease.   

The record does not reveal, and the Veteran has not alleged, additional symptomology that would indicate the presence of a moderately severe or severe foot injury.  In this regards the October 2012 VA examiner determined that the Veteran's symptomatology was mild to moderate.  To the extent that the record demonstrates that the Veteran has arthritis and DJD and symptoms resulting from such which overlap with his Hallux valgus, again the Board notes that the Veteran is already in receipt of a separate rating and that consideration of such symptoms herein would constitute pyramiding.  38 C.F.R. § 4.14; Esteban, supra.  

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scars resulting from his surgeries on his foot, but finds that no higher rating is assignable under any other diagnostic code.  To that end, Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's scar is located on his left foot, a compensable rating is not warranted under Diagnostic Code 7800. 

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the October 2012 VA examination report, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear.  Hence, Diagnostic Code 7801 is inapplicable. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Diagnostic Code 7802. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  Id., Diagnostic Code 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  In this regard, the Veteran has never reported any pain as a result of his residual surgical scars.  Furthermore, the October 2012 VA examiner found that the Veteran's scars while related to his surgery were not painful or unstable and their total area was not greater than 39 square cm. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hallux valgus with bunion and degenerative changes of the right foot; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the evidence of record, the Board finds that the Veteran's service-connected hallux valgus with bunion and degenerative changes of the right foot warrants a 10 percent rating but that there is no basis for an award in excess of 10 percent.  In making this determination, all doubt has been resolved in the Veteran's favor.  38 C.F.R. § 5107; 38 C.F.R. §§ 4.3, 4.7.







	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for a brain tumor is reopened; the appeal is granted to this extent only.

Service connection for non-union of the left big toe is denied.

A 10 percent rating for hallux valgus with bunion and degenerative changes of the right foot, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed ulcers and nerve damage of the right hand and the severity of the Veteran's service connected bilateral hip conditions.



Ulcers

The Veteran asserts that he suffers from ulcers and that such had their onset in service.  The Veteran submitted the results of a December 2015 endoscopy where the Veteran's physician recommended the use of a proton pump inhibitor PO daily, indefinitely.  Furthermore, the Veteran through his representative submitted a National Institutes of Health/U.S. National Library of Medicine article which indicated that proton pump inhibitors reduced the amount of acid in the lining of a stomach and that such were used for, among other things, to treat a peptic or stomach ulcer.  While this documentation indicates that the Veteran may have an ulcer, a more definitive diagnosis is necessary.  Therefore on remand, a VA examination should be obtained to determine if the Veteran has an ulcer and if so, to determine the nature and etiology of that ulcer.  

Nerve damage of the right hand

The Veteran asserts that his nerve damage of the right hand is the result of his service-connected Dupuytren's contracture of his right palm.  The Veteran has been service-connected for his right hand condition since 1990.  The Board notes that no VA examination is of record in regards to the Veteran's claim for service connection for nerve damage of the right hand, as the RO determined that the Veteran's service treatment records reflected no complaints, treatment or diagnosis of right hand nerve damage.  See Bardwell, 24 Vet. App. at 36.  However, as the Veteran has asserted that his nerve damage of the right hand is due to his service connected right hand condition, the Board finds that a VA examination which considers secondary service connection is necessary.  On remand, a VA examination that considers all theories of entitlement should be obtained. 

Hips

The Veteran alleges that the October 2012 VA examination was inadequate as it did not fully address whether and to what extent the Veteran experiences functional loss or limitation of motion due to pain during flare-ups of his bilateral hip disabilities.  The Veteran reported to the examiner that he experienced aching in his hips with prolonged sitting which required him to move for relief.  The examiner noted that the appellant reported flare-ups that impacted walking, stooping or climbing steps.  The examiner concluded that the functional impact of the Veteran's bilateral hip conditions would be pain with "steps, ladders and rough surfaces."  However, despite noting the complained-of flare-ups, the examiner did not discuss whether any functional loss was attributable to pain during the flare ups; whether during these reported flare-ups, the Veteran's range of motion was further decreased; provide any insight as to the functional effects of the Veteran's hip disabilities during these reported flare-ups; or otherwise provide an adequate explanation of why such effects could not be assessed.  See Mitchell, 25 Vet.App. at 43-44.  In accordance with the Court's Memorandum Decision, the Board finds that an addendum opinion is necessary to address these issues. 

Finally, due to the length of time which will elapse on remand, updated private and VA treatment records that are not already associated with the claims file should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed ulcers.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:
(A) The examiner should note and detail all reported symptoms of a gastrointestinal disorder, specifically any ulcers.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the gastrointestinal system.

(B) The examiner should specifically state whether the Veteran has an ulcer and comment on the December 2015 endoscopy results to specifically include the examiner's recommendation that the Veteran use a proton pump inhibitor. 

(C) If the examiner determines that the Veteran does have an ulcer, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such ulcer is related to the Veteran's military service.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed nerve damage of the right hand.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's nerve damage of the right hand is related to his military service? 

(B)  Is it at least as likely or not (i.e., 50 percent or greater probability) that the Veteran's nerve damage of the right hand is caused or aggravated by the Veteran's service-connected Dupuytren's contracture of the right palm?

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  The Veteran should then be scheduled for a VA examination to determine the severity of his bilateral hip conditions.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.

The examiner should identify and describe in detail the nature and severity of all current manifestations of the Veteran's service-connected hip conditions. 
The examiner should conduct range of motion testing of the hips, specifically noting whether - upon repetitive motion of the Veteran's hips - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the hips are used repeatedly, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The rationale for any opinion offered must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


